355 U.S. 20 (1957)
PALERMO
v.
LUCKENBACH STEAMSHIP CO., INC.
No. 350.
Supreme Court of United States.
Decided October 21, 1957.
ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE SECOND CIRCUIT.
Philip F. Di Costanzo for petitioner.
Eugene Underwood and William M. Kimball for respondent.
PER CURIAM.
The petition for certiorari is granted, and the judgment of the Court of Appeals is reversed and the case is remanded.[*] We hold that the trial court did not commit reversible error in refusing to charge respondent's request *21 No. 12. The petitioner's alleged choice of a more dangerous route did not, under the proofs, operate to bar recovery as a matter of law. The jury was properly instructed that the petitioner's negligence, if any, was to be considered in mitigation of damages under the rule applicable in actions for personal injuries arising from maritime torts. Pope & Talbot, Inc., v. Hawn, 346 U.S. 406, 408-409; cf. Socony-Vacuum Oil Co. v. Smith, 305 U.S. 424.
For reasons set forth in his opinion in Rogers v. Missouri Pacific R. Co., 352 U.S. 500, 524, MR. JUSTICE FRANKFURTER is of the view that the writ of certiorari is improvidently granted.
[For memorandum of MR. JUSTICE HARLAN, joined by MR. JUSTICE BURTON and MR. JUSTICE WHITTAKER, see ante, p. 19.]
NOTES
[*]  [Amended, post, p. 910, to provide for remand of the case to the Court of Appeals.]